         Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 1 of 18



                     IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JIMMY BOLDEN, #130861                               )
                                                    )
                 Plaintiff,                         )
                                                    )
    v.                                              )     CASE NO. 2:17-CV-138-MHT-JTA
                                                    )               (WO)
JEFFERSON S. DUNN, et al.,                          )
                                                    )
                 Defendants.                        )

                RECOMMENDATION OF THE MAGISTRATE JUDGE

                                       I. INTRODUCTION 1

          This 42 U.S.C. § 1983 action is before the court on a complaint filed by Jimmy

Bolden, a state inmate, in which he challenges the ADOC policy of allowing the sale of

smoking products in all state prisons and their use in the buildings at Fountain Correctional

Facility and Kilby Correctional Facility as violative of the equal protection due him under

the Alabama Clean Air Act and the Eighth Amendment’s prohibition on cruel and unusual

punishment. 2     He also alleges that the defendants have conspired with a wholesale

distributor to violate his constitutional rights. Bolden, himself, smoked for forty years, but

quit smoking in December 2016. (Doc. 28-3, p. 22). Bolden was housed at Kilby

Correctional Facility from January 2016 until December 2016 and at Fountain Correctional



1All documents and attendant page numbers cited herein are those assigned by the Clerk in the docketing
process.
2 He also alleges a First Amendment claim stating “Bolden’s rights of free speech taken by each defendant.”
(Doc. 4, p. 3). Bolden, however, fails to plead specific facts from which the court could analyze a First
Amendment claim.
     Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 2 of 18



Facility from December 2016 until sometime before April 17, 2019 when he was

transferred to Hamilton Aged & Infirmed in Hamilton, Alabama, which is one of three

prisons the ADOC has designated as a tobacco free facility. (Doc. 4, p. 3; Doc. 35, Doc.

28-8, p. 2). Bolden names as defendants Jefferson S. Dunn, Commissioner of the ADOC;

Gwendolyn Mosely, Institutional Coordinator for ADOC’s Southern Region; Grant

Culliver, Associate Commissioner of the ADOC; Robert Bentley, former Governor of the

State of Alabama and Kay Ivey, Governor of the State of Alabama. Bolden seeks monetary

damages and injunctive relief. (Docs. 1, 4, 12 and 14). Bolden sues the defendants in their

official capacities stating “[e]ach named defendants {sic} are state government agents

employees who are bound by Alabama law.” (Doc. 1, p. 5).

       The defendants filed special reports and relevant evidentiary materials in support of

their reports, including affidavits and certified copies of Bolden’s medical records,

addressing the claims raised in the complaint, as amended. (Docs. 28, 30). In these

documents, the defendants deny they subjected Bolden to unconstitutional conditions.

       After reviewing the special reports filed by the defendants, the court issued an order

on July 18, 2017 directing Bolden to file, on or before August 7, 2017, a response to each

of the arguments set forth by the defendants in their report, supported by affidavits or

statements made under penalty of perjury and other evidentiary materials. (Doc. 29, p. 1-

2). The order specifically provided that “unless within fifteen (15) days from the date

of this order a party . . . presents sufficient legal cause why such action should not be

undertaken . . . the court may at any time [after expiration of the time for the plaintiff

filing a response to this order] and without further notice to the parties (1) treat the

                                             2
      Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 3 of 18



special reports and any supporting evidentiary materials as a motion for summary judgment

and (2) after considering any response as allowed by this order, rule on the motion for

summary judgment in accordance with the law.” (Doc. 29, p. 3). Bolden filed a timely

response to the special report. (Doc. 32). Pursuant to the directives of the order entered

on July 18, 2017, the court now treats the defendants’ reports as motions for summary

judgment and concludes that summary judgment is due to be granted in favor of the

defendants.

                     II. SUMMARY JUDGMENT STANDARD

       “Summary judgment is appropriate if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show there is no

genuine [dispute] as to any material fact and that the moving party is entitled to judgment

as a matter of law.” Greenberg v. BellSouth Telecomm., Inc., 498 F.3d 1258, 1263 (11th

Cir. 2007) (internal quotation marks omitted); Rule 56(a), Fed. R. Civ. P. (“The court shall

grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”). The party moving

for summary judgment “always bears the initial responsibility of informing the district

court of the basis for its motion, and identifying those portions of the [record, including

pleadings, discovery materials and affidavits], which it believes demonstrate the absence

of a genuine [dispute] of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);

Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593 (11th Cir. 1995) (holding that moving

party has initial burden of showing there is no genuine dispute of material fact for trial).

The movant may meet this burden by presenting evidence indicating there is no dispute of

                                               3
      Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 4 of 18



material fact or by showing that the nonmoving party has failed to present appropriate

evidence in support of some element of its case on which it bears the ultimate burden of

proof. Celotex, 477 U.S. at 322–24; Moton v. Cowart, 631 F.3d 1337, 1341 (11th Cir.

2011) (holding that moving party discharges his burden by showing the record lacks

evidence to support the nonmoving party’s case or the nonmoving party would be unable

to prove his case at trial).

       When the defendants meet their evidentiary burden, as they have in this case, the

burden shifts to the plaintiff to establish, with appropriate evidence beyond the pleadings,

that a genuine dispute material to his case exists. Clark v. Coats & Clark, Inc., 929 F.2d

604, 608 (11th Cir. 1991); Celotex, 477 U.S. at 324; Fed. R. Civ. P. 56(e)(3) (“If a party

fails to properly support an assertion of fact or fails to properly address another party’s

assertion of fact [by citing to materials in the record including affidavits, relevant

documents or other materials], the court may . . . grant summary judgment if the motion

and supporting materials—including the facts considered undisputed—show that the

movant is entitled to it[.]”); Jeffery, 64 F.3d at 593–94 (holding that, once a moving party

meets its burden, “the non-moving party must then go beyond the pleadings, and by its

own affidavits [or statements made under penalty of perjury], or by depositions, answers

to interrogatories, and admissions on file,” demonstrate that there is a genuine dispute of

material fact). In civil actions filed by inmates, federal courts “must distinguish between

evidence of disputed facts and disputed matters of professional judgment. In respect to the

latter, our inferences must accord deference to the views of prison authorities. Unless a

prisoner can point to sufficient evidence regarding such issues of judgment to allow him to

                                             4
      Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 5 of 18



prevail on the merits, he cannot prevail at the summary judgment stage.” Beard v. Banks,

548 U.S. 521, 530 (2006) (internal citation omitted). This court will also consider “specific

facts” pled in a plaintiff’s sworn complaint when considering his opposition to summary

judgment. Caldwell v. Warden, FCI Talladega, 748 F.3d 1090, 1098 (11th Cir. 2014);

Barker v. Norman, 651 F.2d 1107, 1115 (5th Cir. Unit A 1981) (stating that a verified

complaint serves the same purpose of an affidavit for purposes of summary judgment).

However, “mere conclusions and unsupported factual allegations are legally insufficient to

defeat a summary judgment motion.” Ellis v. England, 432 F.3d 1321, 1326 (11th Cir.

2005).

         A genuine dispute of material fact exists when the nonmoving party produces

evidence that would allow a reasonable fact-finder to return a verdict in its favor such that

summary judgment is not warranted. Greenberg, 498 F.3d at 1263; Allen v. Bd. of Pub.

Educ. for Bibb Cnty., 495 F.3d 1306, 1313 (11th Cir. 2007). The evidence must be

admissible at trial, and if the nonmoving party’s evidence “is merely colorable . . . or is not

significantly probative . . . summary judgment may be granted.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249–50 (1986), Fed. R. Civ. P. 56(e). “A mere ‘scintilla’ of

evidence supporting the supporting party’s position will not suffice[.]” Walker v. Darby,

911 F.2d 1573, 1577 (11th Cir. 1990) (citing Anderson, 477 U.S. at 252). Only disputes

involving material facts are relevant, materiality is determined by the substantive law

applicable to the case. Anderson, 477 U.S. at 248.

         To demonstrate a genuine dispute of material fact, the party opposing summary

judgment “must do more than simply show that there is some metaphysical doubt as to the

                                               5
      Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 6 of 18



material facts. . . . Where the record taken as a whole could not lead a rational trier of fact

to find for the nonmoving party, there is no ‘genuine [dispute] for trial.’” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). “The evidence of the non-

movant is to be believed, and all justifiable inferences are to be drawn in his favor.”

Anderson, 477 U.S. at 255. At the summary judgment stage, this court should accept as

true “statements in [the plaintiff’s] verified complaint, [any] sworn response to the officers’

motion for summary judgment, and sworn affidavit attached to that response[.]” Sears v.

Roberts, 2019 WL 1785355, at *3 (11th Cir. April 24, 2019); United States v. Stein, 881

F.3d 853, 857 (11th Cir. 2018) (holding that a plaintiff’s purely self-serving and

uncorroborated statements “based on personal knowledge or observation” set forth in a

verified complaint or affidavit may create an issue of material fact which precludes

summary judgment); Feliciano v. City of Miami Beach, 707 F.3d 1244, 1253 (11th Cir.

2013) (citations omitted) (“To be sure, [Plaintiff’s] sworn statements are self-serving, but

that alone does not permit [the court] to disregard them at the summary judgment stage . .

. . Courts routinely and properly deny summary judgment on the basis of a party’s sworn

testimony even though it is self-serving.”). However, general, blatantly contradicted and

merely “[c]onclusory, uncorroborated allegations by a plaintiff in [his verified complaint

or] an affidavit . . . will not create an issue of fact for trial sufficient to defeat a well-

supported summary judgment motion.” Solliday v. Fed. Officers, 413 F. App’x 206, 207

(11th Cir. 2011) (citing Earley v. Chamption Int’l Corp., 907 F.2d 1077, 1081 (11th Cir.

1990). In addition, conclusory allegations based on purely subjective beliefs of a plaintiff

and assertions of which he lacks personal knowledge are likewise insufficient to create a

                                               6
      Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 7 of 18



genuine dispute of material fact. Holifield v. Reno, 115 F.3d 1555, 1564 n.6 (11th Cir.

1997). In cases where the evidence before the court which is admissible on its face or

which can be reduced to admissible form indicates there is no genuine dispute of material

fact and the party moving for summary judgment is entitled to it as a matter of law,

summary judgment is proper. Celotex, 477 U.S. at 323-24; Waddell v. Valley Forge Dental

Associates, Inc., 276 F.3d 1275, 1279 (11th Cir. 2001) (holding that to establish a genuine

dispute of material fact, the nonmoving party must produce evidence such that a reasonable

trier of fact could return a verdict in his favor). “The mere existence of some factual dispute

will not defeat summary judgment unless that factual dispute is material to an issue

affecting the outcome of the case.” McCormick v. City of Fort Lauderdale, 333 F.3d 1234,

1243 (11th Cir. 2003) (citation omitted). “[T]here must exist a conflict in substantial

evidence to pose a jury question.” Hall v. Sunjoy Indus. Group, Inc., 764 F. Supp. 2d 1297,

1301 (M.D. Fla. 2011) (citation omitted). “When opposing parties tell two different stories,

one of which is blatantly contradicted by the record, so that no reasonable jury could

believe it, a court should not adopt that version of the facts for purposes of ruling on a

motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

       Although factual inferences must be viewed in a light most favorable to the plaintiff

and pro se complaints are entitled to liberal interpretation, a pro se litigant does not escape

the burden of establishing by sufficient evidence a genuine dispute of material fact. See

Beard, 548 U.S. at 525. Thus, a plaintiff’s pro se status alone does not compel this court

to disregard elementary principles of production and proof in a civil case. Here, after a

thorough and exhaustive review of all the evidence which would be admissible at trial, the

                                               7
        Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 8 of 18



court finds that Bolden has failed to demonstrate a genuine dispute of material fact in order

to preclude entry of summary judgment in favor of the defendant. See Matsushita, 475

U.S. at 587.

         The court has undertaken a thorough and exhaustive review of all the evidence

contained in the record. After this review, the court finds that Bolden has failed to

demonstrate a genuine dispute of material fact in order to preclude the entry of summary

in favor of the defendants.

                                     II. DISCUSSION 3

A.       Sovereign Immunity

         Bolden lodges claims against the defendants in their official capacities and seeks

monetary damages. As a matter of law, these defendants are entitled to absolute immunity.

Official capacity lawsuits are “in all respects other than name, . . . treated as a suit against

the entity.” Kentucky v. Graham, 473 U. S. 159, 166 (1985). As the Eleventh Circuit has

held,

         the Eleventh Amendment prohibits federal courts from entertaining suits by
         private parties against States and their agencies [or employees]. There are
         two exceptions to this prohibition: where the state has waived its immunity
         or where Congress has abrogated that immunity. A State’s consent to suit
         must be unequivocally expressed in the text of [a] relevant statute. Waiver
         may not be implied. Id. Likewise, Congress’ intent to abrogate the States’
         immunity from suit must be obvious from a clear legislative statement.

3 The court limits its review to the allegations set forth in the complaint, as amended. (Docs. 1, 4, 12, 14).
Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (“A plaintiff may not amend
[his] complaint through argument in a brief opposing summary judgment.”); Ganstine v. Secretary, Florida
Dept. of Corrections, 502 F. App’x 905, 909–10 (11th Cir. 2012) (holding that plaintiff may not amend
complaint at the summary judgment stage by raising a new claim or presenting a new basis for a pending
claim); Chavis v. Clayton County School District, 300 F.3d 1288, 1291 n.4 (11th Cir. 2002) (refusing to
address a new theory raised during summary judgment because the plaintiff had not properly amended the
complaint).

                                                      8
     Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 9 of 18




Selensky v. Alabama, 619 F. App’x 846, 848–49 (11th Cir. 2015) (internal quotation marks

and citations omitted). Thus, a state official may not be sued in his official capacity unless

the state has waived its Eleventh Amendment immunity, see Pennhurst State School &

Hospital v. Halderman, 465 U.S. 89, 100 (1984), or Congress has abrogated the State’s

immunity, see Seminole Tribe v. Florida, 517 U.S. 44, 59 (1996).

       Neither waiver nor abrogation applies here. The Alabama Constitution states
       that “the State of Alabama shall never be made a defendant in any court of
       law or equity.” Ala. Const. Art. I, § 14. The Supreme Court has recognized
       that this prohibits Alabama from waiving its immunity from suit.

Selensky, 619 F. App’x at 849 (citing Alabama v. Pugh, 438 U.S. 781, 782 (1978) (consent

is prohibited by the Alabama Constitution). “Alabama has not waived its Eleventh

Amendment immunity in § 1983 cases, nor has Congress abated it.” Holmes v. Hale, 701

F. App’x 751, 753 (11th Cir. 2017) (citing Carr v. City of Florence, Ala., 916 F.2d 1521,

1525 (11th Cir. 1990)). In light of the foregoing, the defendants whom Bolden seeks to

sue in their official capacities, are entitled to sovereign immunity under the Eleventh

Amendment for claims seeking monetary damages from them in their official capacities.

Selensky, 619 F. App’x at 849; Harbert Int’l, Inc. v. James, 157 F.3d 1271, 1277 (11th Cir.

1998) (holding that state officials sued in their official capacities are protected under the

Eleventh Amendment from suit for damages); Edwards v. Wallace Community College, 49

F.3d 1517, 1524 (11th Cir. 1995) (holding that damages are unavailable from state official

sued in his official capacity). Accordingly, Bolden’s claims for monetary damages against

the defendants in their official capacities are due to be dismissed.



                                              9
     Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 10 of 18



B.     Injunctive and Declaratory Relief -- Standing

       Bolden also seeks an “emergency injunction to ban the sale of all tobacco from all

state prisons.” He further asks the court to direct the Governor of the State of Alabama “to

enter an executive order and order prison commissioner to remove all tobacco, enter a state

wide memo to stop all sales of tobacco products” in Alabama prisons. (Doc. 1, pp. 3-4).

Bolden’s requests for state wide declaratory and injunctive relief fail for two related

reasons. First, he lacks standing to bring suit on behalf of any individuals who are not

parties to this action. Ferguson v. Thomas, 2016 WL 3774126, at *4 (N.D. Ala. 2016)

(“[P]laintiffs cannot bring claims on behalf of ‘all inmates.’”) (citing United States v.

Raines, 362 U.S. 17, 22 (1960) (“[A] litigant may only assert his own constitutional rights

or immunities.”)) Second, due to his transfer to Hamilton Aged & Infirmed Correctional

Facility, which is one of three prisons the ADOC has designated as a tobacco free facility

(Doc. 35, Doc. 28-10, p. 2), Bolden’s “claims for injunctive and declaratory relief relating

to the conditions of [Fountain and Kilby, his previous places of incarceration] no longer

present[] a case or controversy” and are due to be dismissed. Spears v. Thigpen, 846 F. 2d

1327, 1328 (11th Cir. 1988). (Citation omitted). Thus, the court could dismiss Bolden’s

complaint against the defendants on these bases alone.

       However, the court recognizes that Bolden attempts to state claims based upon his

exposure to excessive Environmental Tobacco Smoke (ETS) while housed at Kilby and

Fountain. He claims this exposure resulted from the ADOC policy which, either by letter

or in practice, allowed for his excessive exposure to ETS in prison buildings at Kilby and

Fountain. He alleges this exposure has caused him injury. He brings claims for deliberate

                                             10
     Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 11 of 18



indifference, equal protection and conspiracy based on these allegations. Thus, to the

extent that Bolden’s claims can be read to state claims for money damages against the

defendants in their individual capacities, the court will address those below.

C.      Deliberate Indifference Based on Exposure to Secondhand Smoke

        Bolden attempts to bring an Eighth Amendment claim on the basis that the

correctional defendants’ policy of allowing the sale of tobacco products in Alabama state

prisons and the practice of allowing their use in the buildings at Fountain and Kilby have

exposed him to excessive levels of second hand smoke which has “caused Bolden’s blood

pressure to become unstable, affected Bolden’s heart and Bolden’s diabetic medical care.”

(Doc. 1, p.2). 4 The United States Supreme Court has recognized that a prisoner “states a

cause of action under the Eighth Amendment by alleging that petitioners have, with

deliberate indifference, exposed him to levels of ETS that pose an unreasonable risk of

serious damage to his future health.” Helling v. McKinney, 509 U.S. 25, 35 (1993). The

Helling Court recognized that proof of both the objective and subjective elements were

necessary to establish this Eighth Amendment claim. Id. Specifically, the Court stated

that inmate-respondent’s removal from a cell with a five-pack-a-day smoker was “plainly

relevant” to whether respondent could show the objective factor that “he himself is being

exposed to unreasonably high levels of ETS”. Id. at 35-36. Further, the Court stated that



4 To the extent that Bolden’s filings can be read to state an Eighth Amendment claim on the basis that the
correctional defendants are denying him constitutionally adequate medical treatment for his health
conditions which he alleges resulted to him from second-hand smoke exposure (Docs. 1 and 32), the court
has independently reviewed the more than 300 pages of his medical records filed by defendants, (Docs. 28-
1 thru 28-7) and concludes that this claim lacks merit. Indeed, these records show repeated and numerous
visits to prison health care providers for chest pain, diabetes control and other ailments.

                                                   11
     Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 12 of 18



with respect to the subjective factor, a prison smoking policy “will bear heavily on the

inquiry into deliberate indifference.” Id. at 36.

       Applying Helling, the Eleventh Circuit affirmed summary judgment for the prison

authority defendants where the inmate, unlike the inmate in Helling, did not allege that his

cellmate was a smoker and described his health issues as concern about the future health

of “his eyes, lungs and heart.” Kelley v. Hicks, 400 F. 3d 1282, 1285 (11th Cir. 2005).

The Kelley Court was further persuaded that the inmate failed to meet his Eighth

Amendment burden because the defendants explained “that the facility had a no-smoking

policy in place, and that any inmate caught smoking inside would be disciplined.” Id.

Also, the Kelley Court noted that the inmate had been released from prison and thus was

no longer exposed to ETS at the facility. Id. Finally, the Kelley Court held summary

judgment was due because Kelley failed to offer any evidence to demonstrate “that his

headaches were causally linked to his exposure to ETS.” Id.

       Based on the reasoning of Helling and Kelley, this court concludes that Bolden fails

to state an Eighth Amendment claim for his alleged exposure to second-hand smoke for

the following reasons. First, he does not allege facts which would allow this court to

conclude that he regularly came into contact with ETS while housed at Kilby and Fountain.

Indeed, he does not allege that he lived with a smoker, but rather states generally that the

defendants’ policy of allowing the sale of tobacco products in prison buildings and their

use in the buildings caused him to “inhale, and full exposure to second hand cigarette

smoke.” (Doc. 14, p. 3). However, the undisputed evidence before the court demonstrates

that all Alabama Department of Corrections (ADOC) prisons which are not designated

                                              12
     Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 13 of 18



non-smoking facilities 5 “abide by a Smoke/Tobacco Free Policy, which allows for the sale

of tobacco products on site but prohibits smoking in any ADOC buildings and establishes

designated smoking areas outside a building/institution where smoking is allowed. These

areas allow for a non-smoker to remove themselves from secondhand smoke. The smoking

policy is enforced to the best of the staff’s ability in the areas that smoking is prohibited.”

(Doc. 28-10, p. 2).

            Further, Bolden claims that his exposure to secondhand smoke has caused him

“unstable” blood pressure and “affected” his heart and his “diabetic medical care.” (Doc.

1, p. 2).     However, Bolden offers no evidence that exposure to secondhand smoke has

caused these issues. Indeed, Bolden’s own medical records demonstrate that he smoked

for forty years, and only recently quit smoking in December 2016. (Doc. 28-3, p. 22).

Finally, Bolden has been transferred to Hamilton Aged and Infirmed, which is a non-

smoking prison facility; and thus, he no longer comes in contact with ETS. (Doc. 35).

Thus, the court concludes that Bolden fails to establish the objective component of his

Eighth Amendment claim.

        Even if Bolden could somehow satisfy the objective factor of this claim, the court

concludes that he fails on the subjective component because Bolden offers no evidence that

the defendants acted with deliberate indifference. Bolden merely claims that defendants

are on notice about secondhand smoke inside Kilby and Fountain because they have

security cameras and because there are visible cigarette butts. (Doc. 14, p. 4). At most he


5 ADOC currently has three correctional facilities, Easterling CF, Hamilton A & I, and Decatur CBF, which
are designated as non-smoking facilities. (Doc. 28-10, p. 2).

                                                   13
     Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 14 of 18



alleges imperfect application of the no smoking policy, the presence of which the Supreme

Court counseled could make it “very difficult to demonstrate that prison authorities are

ignoring the possible dangers posed by exposure to ETS.” Helling, 509 U.S. at 36-37.

Indeed, Bolden claims at most a negligent failure of defendants in enforcing the policy of

no smoking inside Kilby and Fountain. The court holds that, as a matter of law, this

allegation fails to meet the deliberate indifference standard. Id. at 1285 (“Mere negligence,

however, is insufficient to establish deliberate indifference.) (Citation omitted).

Accordingly, the court concludes that summary judgment is due to be granted on Bolden’s

Eighth Amendment claim.

D.     Equal Protection based on Alabama Clean Indoor Act

       Bolden also attempts to bring a claim for relief under the Alabama Clean Indoor Air

Act § 22-15A-1, et seq, Alabama Code based on his allegation that the defendants’ policy

of allowing the sale of tobacco in Alabama prisons and the use of tobacco in the prison

buildings deny him equal protection under this Act. Specifically, he points to § 22-15A-

6 (5) which states, in part, as follows:

              (a) Pursuant to this section, the person in charge of a public place may
       designate an area for the use of smokers. Notwithstanding the foregoing, a smoking
       area maybe not be designated and no person may smoke in any of the following
       unless the area is enclosed and well ventilated: . . .
               (5) Government buildings.

        Stated another way, Bolden claims that he, as a prisoner, is treated differently than

non-imprisoned people because the ADOC policy fails to ensure the Alabama Clean Indoor

Act is enforced inside prison buildings. However, the undisputed evidence demonstrates

that the ADOC Smoke/Tobacco Free Policy, which allows for the sale of tobacco products

                                             14
     Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 15 of 18



on prison sites, prohibits smoking in any ADOC buildings and establishes designated

smoking areas outside where smoking is allowed. (Doc. 28-10, p. 2). Thus, the ADOC

policy appears on its face to comply with this Act. Further, Defendant Culliver testified

by affidavit that “[t]he smoking policy is enforced to the best of the staff’s ability in the

areas that smoking is prohibited.” (Doc. 28-10, p.3). Thus, the court concludes that the

undisputed facts show Bolden’s claim lacks merit. Further, the court notes that at least one

district court has dismissed a claim brought under this Act holding that the “Act contains

no private right of action under which the plaintiff[ ]may proceed.” Ferguson, 2016 WL

3774126, at *3.

E. Conspiracy Claim

       Bolden also alleges that the defendants have conspired with tobacco wholesale

distributors to expose non-smoking inmates to unacceptable levels of ETS. This claim fails

as a matter of law because Bolden has failed to “show that the parties ‘reached an

understanding’ to deny plaintiff his or her rights . . . [and] prove an actionable wrong to

support the conspiracy.” Bendiburg v. Dempsey, 909 F.2d 463, 468 (11th Cir. 1990).

Indeed, neither the complaint nor Bolden’s subsequent pleadings identify any agreement

or action taken by the defendants with tobacco wholesale distributors to expose him to

unacceptable levels of ETS. Thus, the court concludes that summary judgment is due on

this claim.

F. Respondeat Superior

       Finally, the court recognizes that Bolden names as defendants the ADOC

Commissioner and Associate Commissioner, ADOC Institutional Coordinator, the current

                                             15
     Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 16 of 18



Governor and former Governor. To the extent he alleges that the failed enforcement of the

ADOC no smoking policy violates state law and the defendants are liable to him for this

violation, this claim lacks merit for the following reasons. First, Bolden alleges no direct

actions of the named defendants in failing to enforce the no smoking policy in prison

buildings. Indeed, “[b]ecause vicarious liability is inapplicable to . . . § 1983 suits, a

plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009). Second, the plaintiff’s allegations fail to demonstrate a causal connection between

the defendant’s actions and the alleged constitutional violation. Hendrix v. Tucker, 535 F.

App’x 803, 805 (11th Cir. 2013).

       The law is well settled; “[a] plaintiff may establish a causal connection by showing

that (1) ‘a history of widespread abuse puts the responsible supervisor on notice of the need

to correct the alleged deprivation and he fail[ed] to do so’; (2) ‘the supervisor’s improper

custom or policy led[d] to deliberate indifference to constitutional rights’; or (3) ‘facts

support an inference that the supervisor directed the subordinates to act unlawfully and

knew that the subordinates would act unlawfully and failed to stop them from doing so.’”

Id. (Citation omitted). Indeed, “[t]he standard by which a supervisor is held liable in her

individual capacity for the actions of a subordinate is extremely rigorous.” Id. (Citation

omitted).

       After a careful review of the Complaint and supporting documents, the court

concludes that Bolden fails to plead any facts supporting a finding of “widespread abuse”

which could have put defendants on notice that he was exposed to excessively high levels

                                             16
     Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 17 of 18



of ETS. Indeed, Bolden merely claims that defendants are on notice about secondhand

smoke inside the prison because they have security cameras and because there are visible

cigarette butts. (Doc. 14, p. 4). Furthermore, for the reasons discussed above in Section

C, the court concludes that Bolden has failed to demonstrate that the ADOC no smoking

policy or its failed enforcement have resulted in deliberate indifference to his right to be

free from excessively high levels of ETS, see Helling, supra. Finally, the court concludes

that Bolden fails to plead any facts from which this court could infer that any defendant

directed prison personnel to act unlawfully toward Bolden or knew they would act

unlawfully with respect to his right to be free from excessive exposure to ETS. Thus, the

court concludes summary judgment is due to be entered in favor of all the defendants and

this case dismissed.

                                   IV. CONCLUSION

       Accordingly, it is the RECOMMENDATION of the Magistrate Judge that:

       1.     The defendants’ motions for summary judgment (Docs. 28, 30) be

GRANTED.

       2.     Judgment be GRANTED in favor of the defendants.

       3.     This case be DISMISSED with prejudice.

       4.     Costs be taxed against the plaintiff.

       On or before February 14, 2020 the parties may file objections to this

Recommendation.        A party must specifically identify the factual findings and legal

conclusions in the Recommendation to which the objection is made; frivolous, conclusive,

or general objections will not be considered.

                                             17
     Case 2:17-cv-00138-MHT-JTA Document 36 Filed 01/31/20 Page 18 of 18



       Failure to file written objections to the proposed findings and recommendations in

the Magistrate Judge’s Recommendation shall bar a party from a de novo determination by

the District Court of factual findings and legal issues covered in the report and shall “waive

the right to challenge on appeal the district court’s order based on unobjected-to factual

and legal conclusions” except upon grounds of plain error if necessary in the interests of

justice. 11th Cir. R. 3-1; see Resolution Trust Co. v. Hallmark Builders, Inc., 996 F.2d

1144, 1149 (11th Cir. 1993); Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989).

       DONE this 31st day of January, 2020.




                                           /s/ Jerusha T. Adams.
                                           JERUSHA T. ADAMS
                                           UNITED STATES MAGISTRATE JUDGE




                                              18
